OMNIBUS AMENDMENT No. 5

          THIS OMNIBUS AMENDMENT NO. 5, dated as of June 29, 2010 (this
“Amendment”) is entered into by and among the Transaction Parties (defined
below) and the Required Purchasers (as defined in the Transaction Documents) and
relates to the following transaction documents (the “Transaction Documents”):
(1) the Custodial Agreement, dated as of May 1, 2006, by and among, BXG
Timeshare Trust I (the “Issuer”), Bluegreen Timeshare Finance Corporation I (the
“Depositor”), Bluegreen Corporation (“Bluegreen”) as servicer (the “Servicer”),
Concord Servicing Corporation (the “Backup Servicer”), U.S. Bank National
Association as Custodian (the “Custodian”) and as Indenture Trustee (the
“Indenture Trustee”) and Branch Banking and Trust Company (the “Agent”), as
amended by that certain Omnibus Amendment, dated as of March 1, 2008 (“Amendment
No. 1”), by and among the parties named therein, as further amended by that
certain Omnibus Amendment No. 2, dated as of May 22, 2009 (“Amendment No. 2”),
by and among the parties named therein, as further amended by that certain
Omnibus Amendment No. 3, dated as of June 25, 2009, by and among the parties
named therein (“Amendment No. 3”), and as further amended by that certain
Omnibus Amendment No. 4, dated June 30, 2009, by and among the parties named
therein (“Amendment No. 4” and together with Amendment No. 1, Amendment No. 2
and Amendment No. 3, the “Prior Omnibus Amendments”) (the “Custodial
Agreement”), (2) the Backup Servicing Agreement, dated as of May 1, 2006, by and
among the Backup Servicer, the Agent, the Servicer, the Issuer, the Indenture
Trustee and the Depositor (as amended by the Prior Omnibus Amendments, the
“Backup Servicing Agreement”), (3) the Sale Agreement, dated as of May 1, 2006,
by and between the Issuer and the Depositor (as amended by the Prior Omnibus
Amendments, the “Sale Agreement”), (4) the Purchase and Contribution Agreement,
dated as of May 1, 2006, by and between Bluegreen and the Depositor (as amended
by the Prior Omnibus Amendments, the “Purchase Agreement”), (5) the Remarketing
Agreement, dated as of May 1, 2006, by and among the Issuer, the Indenture
Trustee, Bluegreen, as servicer, and Bluegreen, as remarketing agent (as amended
by the Prior Omnibus Amendments, the “Remarketing Agreement”), (6) the
Administration Agreement, dated as of May 1, 2006, by and among, Bluegreen, the
Issuer, the Indenture Trustee and Wilmington Trust Company, as Owner Trustee
(the “Owner Trustee”) (as amended by the Prior Omnibus Amendments, the
“Administration Agreement”), (7) the Second Amended and Restated Indenture,
dated as of June 1, 2009, by and among the Issuer, the Servicer, Vacation Trust,
Inc. (the “Club Trustee”), the Backup Servicer, U.S. Bank National Association,
as Indenture Trustee, as Paying Agent (the “Paying Agent”) and as Custodian, and
the Agent (the “Indenture”), (8) the Second Amended and Restated Note Funding
Agreement, dated as of June 1, 2009, by and among the Issuer, Bluegreen as
Servicer and as Seller, the Depositor, the Purchasers parties thereto and the
Agent (the “Note Funding Agreement”), (9) the Trust Agreement, dated as of May
5, 2006, by and among the Depositor, GSS Holdings, Inc. (the “Trust Owner”, and
together with Bluegreen, the Agent, the Depositor, the Issuer, the Backup
Servicer, the Custodian, the Paying Agent, the Indenture Trustee, the Owner
Trustee, and the Club Trustee, the “Transaction Parties”), and the Owner Trustee
(as amended by Amendment No. 1, dated as of March 1, 2008, by and among the
parties thereto, and as further amended by Amendment No. 2, dated as of June 1,
2009, by and

 

--------------------------------------------------------------------------------



among the parties thereto, the “Trust Agreement”), and (10) any other ancillary
documents, agreements, supplements and/or certificates entered into or delivered
in connection with the foregoing.

RECITALS

WHEREAS, the Transaction Parties desire to amend the Second Amended and Restated
Standard Definitions attached or incorporated into each of the Transaction
Documents (the “Second Amended and Restated Standard Definitions”) in the manner
set forth herein.

WHEREAS, Branch Banking and Trust Company, as Agent and nominee on behalf of the
Purchasers, is the sole registered Noteholder under the Indenture, and
constitutes the Required Purchasers (each of the terms “Purchasers,”
“Noteholder” and “Required Purchasers” shall have the meaning given thereto in
the Second Amended and Restated Standard Definitions).

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and for other good and adequate consideration, the receipt and sufficiency of
which are hereby acknowledged, the Transaction Parties hereby agree as follows:

Section 1.01 Amendment of Standard Definitions

The following definitions shall replace the corresponding definition in the
Second Amended and Restated Standard Definitions:

““Commitment Expiration Date” shall be August 30, 2010 or such later date
specified in writing to the Issuer by all Committed Purchasers in their sole
discretion.”

““Facility Termination Date” shall mean the earliest of (i) the Commitment
Expiration Date, (ii) the date of any termination of the Note Funding Agreement
by the Issuer pursuant to Section 2.2(a) thereof, (iii) the date the Commitments
are terminated pursuant to Section 2.5 of the Note Funding Agreement (except if
such termination is a result of a Cash Accumulation Event), (iv) the Stated
Maturity, and (v) the occurrence of the Servicer Event of Default set forth in
clause (o) of the definition thereof for which the indebtedness under the
related Material Credit Facility has been accelerated.”

““Funding Termination Event” shall mean the occurrence of any of the following
events: (a) an Event of Default shall have occurred, or (b) any representation
or warranty made or deemed made by the Issuer, the Depositor, the Seller or the
Servicer herein or in any other Transaction Document or which is contained in
any certificate, document or financial or other statement furnished by it at any
time under or in connection with the Note Funding Agreement or any such other
Transaction Document shall prove to have been incorrect in any material and
adverse respect on or as of the date made or deemed made (except where such
representation or warranty specifically relates to any earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects as of such earlier date); provided that a breach of the
Seller’s representation and warranty under Section 6(a) of each of the Sale
Agreement or the

 

--------------------------------------------------------------------------------



Purchase Agreement shall be deemed to occur only if the Seller is required to
and does not repurchase or provide substitute Timeshare Loans for the Timeshare
Loans causing such violation in accordance with the terms of the Purchase
Agreement or Sale Agreement within the time frame provided for therein; or (c)
the Issuer, the Depositor, the Seller or the Servicer shall fail to observe or
perform any material provision of any other agreement contained in the Note
Funding Agreement or any other Transaction Document (other than as provided in
paragraphs (a) and (b) of this definition), and such failure shall continue
unremedied for a period of five Business Days after the Issuer, the Depositor,
the Seller or the Servicer becomes aware of or is notified of such failure; or
(d)(i) the Indenture shall cease, for any reason, to be in full force and
effect, or the Issuer shall so assert or (ii) the Lien created by the Indenture
shall cease to be enforceable and of the same effect and priority purported to
be created thereby; or (e) a Cash Accumulation Event shall have occurred.”

Section 2.01. References in all Transaction Documents.

To the extent any Transaction Document contains a provision that conflicts with
the intent of this Amendment, the parties agree that the provisions herein shall
govern.

Section 2.02. Counterparts.

This Amendment may be executed (by facsimile or otherwise) in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.

Section 2.03. Governing Law.

THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO
BE PERFORMED IN THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE TRANSACTION PARTIES AND THE REQUIRED PURCHASER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

Section 2.04. Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Amendment shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other provisions of this Amendment.

 

--------------------------------------------------------------------------------



Section 2.05. Continuing Effect.

Except as expressly amended hereby, each Transaction Document shall continue in
full force and effect in accordance with the provisions thereof and each
Transaction Document is in all respects hereby ratified, confirmed and
preserved.

Section 2.06. Successors and Assigns.

This Amendment shall be binding upon and inure to the benefit of the Transaction
Parties and their respective successors and permitted assigns.

Section 2.07. Direction to the Owner Trustee.

By its execution hereof, the Depositor hereby authorizes and directs the Owner
Trustee to execute, deliver and perform this Amendment and any and all other
documents, instruments and agreements, and to take any and all other action
which may be necessary or convenient to effect the transactions contemplated
hereby.

 

[Signature pages follow]

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties below have caused this Amendment to be duly
executed by their respective duly authorized officers of the day and year first
above written.

 

 

BLUEGREEN CORPORATION

      By:     Name:     Title:           BLUEGREEN TIMESHARE FINANCE  
CORPORATION I         By:     Name:     Title:           BXG TIMESHARE TRUST I,
        By: Wilmington Trust Company, not in its
individual capacity, but solely as
Owner Trustee         By:     Name:     Title:           WILMINGTON TRUST
COMPANY, not in its
individual capacity but solely as Owner Trustee         By:     Name:     Title:
       

 

--------------------------------------------------------------------------------



  CONCORD SERVICING CORPORATION         By:     Name:     Title:           U.S.
BANK NATIONAL ASSOCIATION, as
Indenture Trustee, as Custodian and as Paying
Agent         By:     Name:     Title:           BRANCH BANKING AND TRUST
COMPANY,
as Agent and as Purchaser         By:     Name:     Title:           GSS
HOLDINGS, INC., as Trust Owner         By:     Name:     Title:          
VACATION TRUST, INC., as Club Trustee         By:     Name:     Title:        

 

--------------------------------------------------------------------------------